                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          SHREVEPORT DIVISION

JAMES TOWNSEND #339221                           CIVIL ACTION NO. 18-cv-1619

VERSUS                                           CHIEF JUDGE HICKS

JERRY GOODWIN ET AL                              MAGISTRATE JUDGE HORNSBY


                                   JUDGMENT

      For the reasons assigned in the Report and Recommendation of the Magistrate Judge

previously filed herein, and having thoroughly reviewed the record, including the written

objections filed, and concurring with the findings of the Magistrate Judge under the

applicable law;

      It is ordered that the Motion to Dismiss (Doc. 13) filed by defendants Goodwin,

Sherman, and Wynn is GRANTED and that all claims against them are

DISMISED WITH PREJUDICE for failure to state a claim on which relief may be

granted. It is further ordered that all claims against Tracy Andrus be DISMISSED WITH

PREJUDICE for failure to state a claim on which relief may be granted.

      THUS DONE AND SIGNED at Shreveport, Louisiana, this the 25th day of

October, 2019



                                                  S. MAURICE HICKS, JR.
                                              UNITED STATES DISTRICT JUDGE
